DETAILED ACTION
This Office Action is in response to Amendment filed August 5, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“End-bonded contacts for carbon nanotube transistors with low, size-independent resistance,” Science 350 (2015) pp. 68-72.) in view of Matsumoto et al. (US 2007/0063304) and further in view of Helbling et al. ("Long term investigations of carbon nanotube transistors encapsulated by atomic-layer-deposited AI2O3 for sensor applications”, Nanotechnology 20 (2009) 434010)
Regarding claims 1 and 2, Cao et al. disclose a semiconductor device (Fig. 4), comprising: a first dielectric layer (SiNx) on a substrate (Silicon); a carbon nanotube layer (Nanotube) on the first dielectric layer; a second dielectric layer (SiO2) on the carbon nanotube layer; a plurality of contacts (Mo) end-bonded to the carbon nanotube layer, because Applicants do not specifically claim what the term “end-bonded” refers 
Cao et al. differ from the claimed invention by not showing that the second dielectric layer comprises hydrogen silsesquioxane, and by not comprising a passivation layer on the plurality of the contacts and the second dielectric layer, wherein the passivation layer comprises a different material than the second dielectric layer (claim 1), wherein the passivation layer comprises aluminum oxide (AI2O3) (claim 2).
Matsumoto et al. disclose a semiconductor device (Fig. 1), comprising a carbon nanotube layer (6) ([0079]), and a second dielectric layer on the carbon nanotube layer ([0171]), wherein the second dielectric layer comprises silicon oxide or hydrogen silsesquioxane.
Since both Cao et al. and Matsumoto et al. teach a semiconductor device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second dielectric layer disclosed by Cao et al. can comprise hydrogen silsesquioxane as disclosed by Matsumoto et al., because (a) as disclosed by Matsumoto et al., silicon oxide and hydrogen silsesquioxane have been commonly and interchangeably employed in forming a semiconductor device as a dielectric layer protecting a channel layer, (b) using hydrogen silsesquioxane as a In re Leshin, 125 USPQ 416.
Further regarding claims 1 and 2, Cao et al. in view of Matsumoto et al. differ from the claimed invention by not comprising a passivation layer on the plurality of the contacts and the second dielectric layer, wherein the passivation layer comprises a different material than the second dielectric layer (claim 1), wherein the passivation layer comprises aluminum oxide (AI2O3) (claim 2).
Helbling et al. disclose a semiconductor device (Title and Fig. 1), comprising a passivation layer comprising aluminum oxide (AI2O3) on a plurality of contacts (Source and Drain).
Since both Cao et al. and Helbling et al. teach a semiconductor device comprising a carbon nanotube layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device disclosed by Cao et al. can comprise an aluminum oxide or AI2O3 passivation layer as disclosed by Helbling et al., because (a) aluminum oxide has been a commonly employed high dielectric constant insulating material for a gate oxide layer and a passivation layer as disclosed by Helbling et al. to protect an underlying device structure, (b) an aluminum oxide or AI2O3 would protect the carbon nanotube layer of Cao et al. better than other low dielectric constant passivation layer materials, and (c) it In re Leshin, 125 USPQ 416.
Regarding claims 6-8, Cao et al. in view of Helbling et al. differ from the claimed invention by not showing that a contact length of each of the plurality of the contacts is about 10 nanometers to about 100 nanometers (claim 6), wherein a contact length of each of the plurality of the contacts is about 40 nanometers (claim 7), and a diameter of the carbon nanotube layer is about 1 nanometer (claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a contact length of each of the plurality of the contacts can be in the claimed range or of the claimed value, and the diameter of the CNT layer can be of the claimed value, because (a) Applicants do not specifically claim how close to “10 (100) nanometers”, “40 nanometers” and “1 nanometer” are “about 10 (100) nanometers”, “about 40 nanometers” and “about 1 nanometer”, (b) a contact length should be optimized to achieve a desired electrical contact to the carbon nanotube layer and thus to improve device performance, (c) a carbon nanotube commonly has a diameter in the range of about 1 nanometer, and (d) the claims are prima facie obvious without showing that the claimed ranges of the contact length and diameter achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 10, 11 and 22, Cao et al. further disclose for the semiconductor device according to claim 1 that each of the plurality of the contacts (Mo) includes an additional portion having a bottom surface on and contacting a top surface of the first dielectric layer (SiNx, see Fig. 2) (claim 10), the plurality of the contacts (Mo) each comprise a resulting structure of dissolving a carbon nanotube into a contact of the plurality of contacts (Mo), which is directed to a product by process limitation especially because Applicants do not specifically claim how many carbon atoms are dissolved from the carbon nanotube and then incorporated into the contact of the plurality of contacts (claim 11), and each of the plurality of the contacts (Mo) comprises a T-shape (claim 22).

Claims 12, 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“End-bonded contacts for carbon nanotube transistors with low, size-independent resistance,” Science 350 (2015) pp. 68-72.) in view of Matsumoto et al. (US 2007/0063304)
Regarding claim 12, Cao et al. disclose a semiconductor device (Fig. 4), comprising: a first dielectric layer (SiNx) on a substrate (Silicon); a carbon nanotube layer (Nanotube) on the first dielectric layer; a second dielectric layer (SiO2) on the carbon nanotube layer; and a plurality of contacts (Mo) end-bonded to the carbon nanotube layer, because Applicants do not specifically claim what the term “end-bonded” refers to, wherein the plurality of the contacts are positioned in a plurality of 
Cao et al. differ from the claimed invention by not showing that the second dielectric layer comprises hydrogen silsesquioxane.
Matsumoto et al. disclose a semiconductor device (Fig. 1), comprising a carbon nanotube layer (6) ([0079]), and a second dielectric layer on the carbon nanotube layer ([0171]), wherein the second dielectric layer comprises silicon oxide or hydrogen silsesquioxane.
Since both Cao et al. and Matsumoto et al. teach a semiconductor device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second dielectric layer disclosed by Cao et al. can comprise hydrogen silsesquioxane as disclosed by Matsumoto et al., because (a) as disclosed by Matsumoto et al., silicon oxide and hydrogen silsesquioxane have been commonly and interchangeably employed in forming a semiconductor device as a protective layer of a channel layer, (b) using hydrogen silsesquioxane as a dielectric layer material would simplify the manufacturing process and lower the manufacturing cost due to ease of manufacturing hydrogen silsesquioxane as a dielectric layer, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a contact length of each of the plurality of the contacts can be in the claimed range or of the claimed value, and the diameter of the CNT layer can be of the claimed value, because (a) Applicants do not specifically claim how close to “10 (100) nanometers”, “40 nanometers” and “1 nanometer” are “about 10 (100) nanometers”, “about 40 nanometers” and “about 1 nanometer”, (b) a contact length should be optimized to achieve a desired electrical contact to the carbon nanotube layer and thus to improve device performance, (c) a carbon nanotube commonly has a diameter in the range of about 1 nanometer, and (d) the claims are prima facie obvious without showing that the claimed ranges of the contact length and diameter achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 
Regarding claims 19-21, Cao et al. further disclose for the semiconductor device according to claim 12 that each of the plurality of the contacts (Mo) includes an additional portion having a bottom surface on and contacting a top surface of the first dielectric layer (SiNx, see Fig. 2) (claim 19), the plurality of the contacts (Mo) each comprise a resulting structure of dissolving a carbon nanotube into a contact of the plurality of contacts, which is directed to a product by process limitation especially because Applicants do not specifically claim how many carbon atoms are dissolved from the carbon nanotube and then incorporated into the contact of the plurality of contacts (claim 20), and each of the plurality of the contacts comprises a T-shape (claim 21).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“End-bonded contacts for carbon nanotube transistors with low, size-independent resistance,” Science 350 (2015) pp. 68-72.) in view of Matsumoto et al. (US 2007/0063304) (and further in view of Helbling et al. ("Long term investigations of carbon nanotube transistors encapsulated by atomic-layer-deposited AI2O3 for sensor applications”, Nanotechnology 20 (2009) 434010)) and further in view of Appenzeller et al. (US 6,891,227)  The teachings of Cao et al. in view of Matsumoto et al. (and further in view of Helbling et al.) are discussed above.
Regarding claims 3 and 13, Cao et al. in view of Matsumoto et al. (and further in view of Helbling et al.) differ from the claimed invention by not showing that the plurality of the contacts comprise cobalt.

Since both Cao et al. and Appenzeller et al. teach a semiconductor device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plurality of contacts disclosed by Cao et al. can comprise cobalt, because (a) cobalt is one of the most commonly employed catalyst elements in forming a carbon nanotube layer, and therefore it is highly compatible with a carbon nanotube layer, (b) cobalt can also be used as a contact electrode material for a carbon nanotube layer as disclosed by Appenzeller et al., and employing cobalt can reduce manufacturing cost in comparison to other expensive metal elements, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cohen et al. (US 8,642,996)
Ward et al. (US 8,405,189)

Cheng et al. (US 9,806,084)
Afzali-Ardakani et al. (US 2017/0244039)
Afzali-Ardakani et al. (US 9,859,500)
Cheng et al. (US 9,899,378)
Bertin et al. (US 9,287,356)
Roberts et al. (US 9,634,251)
Bobba et al., “DESIGN OF A CNFETARRAY FOR SENSING AND CONTROL IN P450 BASED BIOCHIPS FOR MULTIPLE DRUG DETECTION,” IEEE (2010).
Sayed et al., “Optimization of CNFET Parameters for High Performance Digital Circuits,” Advances in Materials Science and Engineering Volume 2016, Article ID 6303725 (2016).
Franklin et al. “Length scaling of carbon nanotube transistors,” NATURE NANOTECHNOLOGY 5 (2010) pp. 858-862.
Jin et al., “Sources of Hysteresis in Carbon Nanotube Field-Effect Transistors and Their Elimination Via Methylsiloxane Encapsulants and Optimized Growth Procedures,” Advanced Functional Materials 22 (2012) pp. 2276–2284.
Moaiyeri et al., “An efficient ternary serial adder based on carbon nanotube FETs,” Engineering Science and Technology 19 (2016) pp. 271–278.
Azimi et al., “Designing a Novel Ternary Multiplier Using CNTFET,” International Journal of Modern Education and Computer Science 11 (2014) pp. 45-51.
Lefebvre et al., “Hysteresis free carbon nanotube thin film transistors comprising hydrophobic dielectrics,” APPLIED PHYSICS LETTERS 107 (2015) 243301.

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

October 6, 2021